Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and arguments are sufficient to overcome the rejections of record which are now withdrawn.

I.        Action Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

II.         Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Garth M. Dahlen on 03/24/2021.
The application has been amended as follows:            
DELETE [pellet cores comprise].  
In claim 31, line 3, please INSERT --- core comprises --- after “wherein said”. 
In claim 31, line 16, please INSERT ---, wherein the acid stabilizer is a salt of the acid source with fewer protons --- after “with water”. 

In claim 32, line 1, please DELETE [pellet cores comprise].  
In claim 32, line 1, please INSERT --- core comprises --- after “wherein said”. 

III.        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the claimed tablet. The closest prior art is Zahradnik et al. (US 5,719,100). Zahradnik et al. do not teach or fairly suggest the same tablet as claimed. Zahradnik et al.’s teachings suggest PVP protective coating over NaClO2 premix to separate the acid activator and NaClO2 to prevent premature reaction of acid activator and NaClO2. Zahradnik et al.’s teachings absent improper hindsight do not direct one to obtain the homogenous mixture of PVP and NaClO2 as a core and a coating comprising both acid source and acid stabilizer as claimed in the instant application and described above. For the aforementioned reasons pending claims 31-35 (now claims 1-5) are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612